DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, figure 2 (claims 1-5, 8, 13, 14 and 16) in the reply filed on 02/26/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 13, 14 and 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rattray et al. U.S. Patent Publication No. 2013/0050149 (hereinafter Rattray).
Consider claim 1, Rattray teaches an under-display sensing device, comprising: a liquid crystal display (LCD) module that includes an LCD unit having a display surface (Figure 1, LCD 520) and a backlight unit disposed at a side opposite to said display surface for emitting a light (Figure 1, backlight 524); an optical filter unit that is disposed on said backlight unit at a side opposite to said LCD unit for filtering the light to obtain a filtered light having predetermined wavelengths (Figure 1 and [0031], filter is provided on the imaging device 550); and an optical sensing unit that is disposed on said optical filter unit at a side opposite to said backlight unit for detecting the filtered light from said optical filter unit (Figure 1 and [0031], imaging device 550).

Consider claim 5, Rattray teaches all the limitations of claim 1. In addition, Rattray teaches said optical filter unit includes an optical filter that is disposed between said backlight unit and said optical sensing unit for filtering the light (Figure 1 and [0031], filter is provided on the imaging device 550, where backlight unit is 524).

Consider claim 8, Rattray teaches all the limitations of claim 5. In addition, Rattray teaches said optical filter unit further includes a transparent substrate disposed under said backlight unit, said optical filter being formed on a surface of said transparent substrate (Figure 1 and [0031], support layer 540, where [0031] suggests that filter is provided on the imaging device 550).

Consider claim 13, Rattray teaches all the limitations of claim 1. In addition, Rattray teaches a projection of said optical filter unit on said backlight unit completely or partially covers said backlight unit (Figure 1 and [0031], filter is provided on the imaging device 550, where backlight unit is 524).

Consider claim 14, Rattray teaches all the limitations of claim 1. In addition, Rattray teaches a projection of said optical sensing unit on said backlight unit falls within said backlight unit (Figure 1 and [0031], filter is provided on the imaging device 550, where backlight unit is 524).

Consider claim 16, Rattray teaches all the limitations of claim 1. In addition, Rattray teaches a circuit control module communicatively connected to said optical sensing unit (Figure 1, 550 and 560).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattray 
	Consider claim 2, Rattray teaches all the limitations of claim 1.
Rattray does not appear to specifically disclose optical filter unit has a transmittance of not lower than 60.
However, Rattray teaches an IR pass filter in [0031] and thus IR pass filter should allow a high degree of transmittance for IR lights.
It would have been obvious to one of ordinary skill in the art to use a high transmittance degree filter so that light beams can reach optical sensor. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 3, Rattray teaches all the limitations of claim 1.
Rattray’s figure 1 does not appear to specifically disclose optical sensing unit includes a plurality of optical sensing chips.
However, Rattray teaches in figure 10, optical sensing unit includes a plurality of optical sensing chips (Figure 10, 1050).
Therefore, it would have been obvious to provide a plurality of optical sensor chips as taught by Rattray’s figure 10 with the benefit that each image device has a field of view encompassing a respective partially transparent layer as mentioned in [0046].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattray as applied to claim 1 above, and further in view of Shen et al. U.S. Patent Publication No. 2019/0026523
Consider claim 4, Rattray teaches all the limitations of claim 1. 
Rattray does not appear to specifically disclose optical sensing chips are one of a charge coupled device (CCD) and a complementary metal-oxide semiconductor (CMOS).
However, in a related field of endeavor, Shen teaches optical sensing and display (abstract) and further teaches optical sensing chips are one of a charge coupled device (CCD) and a complementary metal-oxide semiconductor (CMOS) [0064].
Therefore, it would have been obvious to one of the ordinary skill in the art to provide CCD or CMOS as taught by Shen with the benefit that CCD or CMOS are capable of detecting the intensity of incident light as suggested by Shen in [0064].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qing et al. U.S. Patent Publication No. 2020/0134283 teaches an under-screen optical fingerprint recognition apparatus in figure 1 and mentioned in [0066-0067], which includes LCD 102 and backlight 206. 
He et al. U.S. Patent Publication No. 2018/0260602 teaches a photo-detector array 621 under LCD 433 in figure 20. In addition, it includes a collimator 617 or filter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621